    Case 1:18-cr-00192-WFK Document 136 Filed 08/04/21 Page 1 of 1 PageID #: 739




                                                                    August 4, 2021

VIA ECF

The Honorable William F. Kuntz
U.S. District Court Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                      Re:     United States v. Kassin Rivers, 18-cr-192 (WFK)

Your Honor,

        I write to update you on the status of Kassin Rivers’ hearing aids. It is my understanding that
right before the hearing on Friday July 30, 2021 at 3pm, Ms. Von Dornum was told by MDC Legal that
Mr. Rivers was “presently” at the audiologist. As discussed below, I suppose next time she needs to
inquire if he is scheduled to arrive to his appointment on time.

        Today, I learned that Mr. Rivers did not leave the MDC until close to 4pm on Friday July 30.
Unfortunately, by the time they got to the hospital, the audiologist was gone for the day. Mr. Rivers was
told the appointment had been rescheduled for today at noon, but a legal call took place with Mr. Rivers
today at 1pm and he had not been to the audiologist.

       I have alerted AUSA Algor of this update.

       Mr. Rivers is also currently in the SHU. On July 26, he had a heart-related incident which
required two inmates to carry him out of his cell to a stretcher that was supposed to be waiting. There
was no stretcher. He was taken down to medical, where he was frustrated and angry at the lack of
treatment and the unseriousness with which his ailments have been taken by the MDC. He has since
been sanctioned and has lost 90-days of telephone and computer use. One does wonder if Mr. Rivers
was sanctioned in retaliation for his filings with the Court and his continued complaints about his lack of
treatment, or perhaps as a message to other inmates not to complain.

       I am available at the Court’s convenience should the Court require any additional information.

       Thank you.

                                                                    Respectfully submitted,

                                                                            /s/

                                                                    Dawn Cardi
cc: All Parties (via ECF)
